                          Case 19-12378-KBO             Doc 990       Filed 05/11/20         Page 1 of 2




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


             In re:                                                      Chapter 11

             DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                      Case No. 19-12378-KBO

                                                                         Jointly Administered
                                                     Debtors
                                                                         Ref. Docket No. 972

                                                                         Hearing Date: May 12, 2020 at 1:00 p.m. (ET)



                                     NOTICE OF FILING OF
                  PUBLIC VERSION OF ZOHAR LENDERS’ RESERVATION OF RIGHTS
                REGARDING DEBTORS’ ENTRY INTO SALE AGREEMENTS UNDER SEAL

         TO:          (I) COUNSEL TO THE DEBTORS; (II) THE OFFICE OF THE UNITED STATES
                      TRUSTEE FOR THE DISTRICT OF DELAWARE; (III) COUNSEL TO THE DIP
                      LENDER; (IV) COUNSEL TO THE COMMITTEE; (V) COUNSEL TO THE
                      PREPETITION ABL PARTIES; (VI) COUNSEL TO THE INITIAL DIP LENDER;
                      AND (VII) ALL PARTIES THAT HAVE FILED A NOTICE OF APPEARANCE AND
                      REQUEST FOR SERVICE OF PAPERS PURSUANT TO BANKRUPTCY RULE 2002

                PLEASE TAKE NOTICE that on May 8, 2020, Zohar II 2005-1, Limited (“Zohar II”)
         and Zohar III, Limited (“Zohar III,” and together with Zohar II, the “Zohar Lenders”) filed the
         Zohar Lenders’ Reservation of Rights Regarding Debtors’ Entry Into Sale Agreements [Docket
         No. 972] (the “Reservation of Rights”) under seal.

                PLEASE TAKE FURTHER NOTICE that the Zohar Lenders hereby file the public
         version of Reservation of Rights, attached hereto as Exhibit A.




         1
           The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
         identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
         LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
         LLC (2304); and NAMP, LLC (3693).
26493179.1
                     Case 19-12378-KBO     Doc 990     Filed 05/11/20      Page 2 of 2




         Dated: May 11, 2020             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                         /s/ Shane M. Reil
                                         James L. Patton, Jr. (No. 2202)
                                         Robert S. Brady (No. 2847)
                                         Michael R. Nestor (No. 3526)
                                         Joseph M. Barry (No. 4221)
                                         Ryan M. Bartley (No. 4985)
                                         Shane M. Reil (No. 6195)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253
                                         Email: jpatton@ycst.com
                                                 rbrady@ycst.com
                                                 mnestor@ycst.com
                                                 jbarry@ycst.com
                                                 rbartley@ycst.com
                                                 sreil@ycst.com

                                         Counsel to the Zohar Lenders




26493179.1
                                                   2
